Bussell, Chief Justice, and Bell, Justice,
dissenting. When this case was previously before this court (Bond v. Harrison, 179 Ga. 490, 176 S. E. 374), it was held: “Since it appears from the record that the note sued on in this case was a joint obligation, not several nor joint and several, and under such facts a verdict against the husband alone would operate to discharge the wife as a joint maker, the judgment against the husband could not be set up as a lien against the wife’s property; and a finding whereby a lien was established against the wife’s property under the verdict against the husband was unauthorized.” Under the principle then stated, which is now the law of this case, a verdict for the plaintiff was demanded, and errors in the trial, in the charge of the court or otherwise, are immaterial. The judgment in the instant case should be affirmed.